Exhibit 10.1

AMENDMENT NO. 4

TO

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

DUPONT FABROS TECHNOLOGY, L.P.

January 19, 2012

This Amendment No. 4 to the Amended and Restated Agreement of Limited
Partnership of DuPont Fabros Technology, L.P. (this “Amendment”) is made as of
January 19, 2012 by DuPont Fabros Technology, Inc., a Maryland corporation, as
sole general partner (the “Company”) of DuPont Fabros Technology, L.P., a
Maryland limited partnership (the “Partnership”), pursuant to the authority
granted to the Company in the Amended and Restated Agreement of Limited
Partnership of DuPont Fabros Technology, L.P., dated as of October 24, 2007, as
amended (the “Partnership Agreement”), for the purpose of issuing additional
Partnership Units in the form of Series B Preferred Partnership Units.
Capitalized terms used and not defined herein shall have the meanings set forth
in the Partnership Agreement.

WHEREAS, a Pricing Committee of the Board of Directors (the “Board”) of the
Company adopted resolutions on March 3, 2011 classifying and designating
4,140,000 shares of Preferred Stock (as defined in the Articles of Amendment and
Restatement of the Company (the “Charter”)) as Series B Preferred Stock;

WHEREAS, the Company filed Articles Supplementary to the Charter with the State
Department of Assessments and Taxation of Maryland, effective on March 8, 2011
(the “Original Articles Supplementary”), establishing the Series B Preferred
Stock, with such preferences, rights, powers, restrictions, limitations as to
distributions, qualifications and terms and conditions of redemption as
described in the Original Articles Supplementary, and classifying and
establishing 4,140,000 shares of the Company’s preferred stock as Series B
Preferred Stock;

WHEREAS, on March 8, 2011, the Company amended the Partnership Agreement to
create Partnership Units in the form of Series B Preferred Partnership Units
having designations, preferences and other rights which are substantially the
same as the economic rights of the Series B Preferred Stock, and classifying and
designating 4,140,000 Partnership Units as Series B Preferred Partnership Units;

WHEREAS, a Pricing Committee of the Board adopted resolutions on January 13,
2012 classifying and designating an additional 2,990,000 shares of Preferred
Stock (as defined in the Charter) as Series B Preferred Stock;

WHEREAS, on January 18, 2012, the Company filed Articles Supplementary to the
Charter with the State Department of Assessments and Taxation of Maryland,
effective on January 19, 2012, classifying and establishing an additional
2,990,000 shares of the Company’s preferred stock as Series B Preferred Stock;

WHEREAS, on January 19, 2012, the Company issued 2,600,000 additional shares of
the Series B Preferred Stock; as of the date hereof, the Company is authorized
to issue an additional 390,000 shares of Series B Preferred Stock; and



--------------------------------------------------------------------------------

WHEREAS, the Company has determined that, in connection with the issuance of the
additional shares of Series B Preferred Stock, it is necessary and desirable to
amend the Partnership Agreement to classify and designate additional Partnership
Units as Series B Preferred Partnership Units.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Company hereby amends the Partnership Agreement as follows:

1. Exhibit H to the Partnership Agreement is hereby amended by deleting Section
A thereof and replacing such Section with the following new Section A:

“A. Designation and Number. A series of Preferred Partnership Units, designated
as Series B Preferred Partnership Units, is hereby established. The number of
Series B Preferred Partnership Units shall be 7,130,000.”

2. In accordance with Section 4.3 of the Partnership Agreement, set forth in
Exhibit H, as amended hereby, are the terms and conditions of the additional
Series B Preferred Partnership Units hereby established and issued to the
Company in consideration of its contribution to the Partnership of the proceeds
of the issuance and sale of the additional shares of Series B Preferred Stock by
the Company. The Partnership Agreement is amended to replace Exhibit A thereto
with a revised Exhibit A to reflect the issuance of the additional Series B
Preferred Partnership Units.

3. Except as modified herein, all terms and conditions of the Partnership
Agreement shall remain in full force and effect, which terms and conditions the
Company hereby ratifies and confirms.

4. This Amendment shall be construed and enforced in accordance with and
governed by the laws of the State of Maryland, without regard to conflicts of
law.

5. If any provision of this Amendment is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

[Signature Page to Amendment No. 4 to the Amended and Restated Agreement

of Limited Partnership of DuPont Fabros Technology, L.P. follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

 

DUPONT FABROS TECHNOLOGY, INC.

As sole general partner of DuPont Fabros Technology, L.P.

By:  

/s/ Hossein Fateh

  Hossein Fateh,   President and Chief Executive Officer

[Signature Page to Amendment No. 4 to the Amended and Restated Agreement

of Limited Partnership of DuPont Fabros Technology, L.P.]

 

3